Citation Nr: 1711655	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  08-30 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to February 1999 with subsequent service in the Army Reserve until 2005, to include periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied, in part, service connection for a thoracolumbar spine disability.  

In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In a December 2014 decision, the Board denied, in part, service connection for a lumbar spine disability.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court), and in June 2016 the Court, granted the parties' Joint Motion for Partial Remand, vacating, in part, the Board's decision denying service connection for a lumbar spine disability.   

In September 2016, the Board remanded the claim for service connection for a low back disability for further development of the record, including obtaining outstanding medical records.  For the reasons discussed below, the Board remands the case for development consistent with its previous remand.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the service connection claim, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration. 

In September 2016, the Board remanded the service connection claim so that the Veteran could be given the opportunity to submit a medical opinion from her physician corroborating her claim for service connection and so that University Hospital medical records identified by the Veteran during her December 2011 Board videoconference hearing could be obtained. 

On December 8, 2016, the RO mailed the Veteran a VA Form 21-4138 (Statement in Support of Claim) and a VA Form 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs) at a [redacted] address.  On February 6, 2017, the Veteran was sent a VA letter at a [redacted] address.  On February 18, 2017, the RO mailed the Veteran a supplemental statement of the case (SSOC), in which it continued to deny the Veteran's claim for service connection, noting her lack of response to the request for medical records, to the [redacted] address.  On March 9, 2017, the Board mailed the Veteran a notification letter to the [redacted] [redacted] address.  

The Board notes that the record is unclear as to whether the Veteran received the December 2016 letter or the February 2017 SSOC, in light of the Veteran's lack of response to the December 2016 letter and record of different addresses for the Veteran.   

Therefore, the Board remands the case, so that the Veteran's address can be verified and an additional attempt made to obtain the medical records identified by the Veteran. 



Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address.

2.  After verifying the Veteran's mailing address, contact the Veteran and request that she submit any written private medical statement regarding the etiology of her low back disability.  Allow adequate time for a response.  If the Veteran no longer wishes to submit any written private medical statement, a note of this should be made in the claims file.

3.  After verifying the Veteran's mailing address, contact the Veteran and request the appropriate release to obtain the Veteran's relevant private treatment records for a low back disability from University Hospital.  

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and her representative and give the Veteran an opportunity to submit such information. 

If the Veteran no longer wishes to submit records from University Hospital, a note of this should be made in the claims file. 

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




